Judgment, Supreme Court, Bronx County (Lawrence J. Tonetti, J.), rendered November 16, 1990, convicting defendant, upon his plea of guilty, of criminal possession of a controlled substance in the second degree, and sentencing him, as a predicate felony offender, to a term of imprisonment of 6 years to life, unanimously affirmed.
Defendant contends that the police officers’ testimony at the suppression hearing was incredible as a matter of law, and that the People therefore failed to meet their burden of going forward to show the legality of the police conduct. We find
*581that the hearing court’s findings of fact, crediting the officers’ testimony, are not so " 'manifestly erroneous’ ” or " 'plainly unjustified’ ” by the record as to warrant reversal (People v Vasquez, 166 AD2d 194, 195, lv denied 77 NY2d 845, quoting People v Garafolo, 44 AD2d 86, 88). The evidence supports the court’s findings that the officers legitimately stopped the car in which defendant was a passenger because it was travelling without its headlights; that upon approaching with flashlights, the officer who went to the passenger side of the car observed a package in defendant’s lap which, from his experience as a police officer, he recognized as a "brick” or kilo of cocaine; that when the officer alerted his partner to the presence of the drugs, defendant attempted to get out of the car; and that the officers restrained him and recovered the package. The hearing court’s findings are entitled to great weight (People v Falciglia, 153 AD2d 795, affd 75 NY2d 935), and there is no basis in the record to conclude that the officers’ testimony was fabricated (People v Rodriguez, 164 AD2d 824, Iv denied 76 NY2d 943), or conveniently tailored to overcome constitutional objections (People v Vaneiken, 166 AD2d 308). Concur — Milenas, J. P., Rosenberger, Ellerin and Asch, JJ.